Title: To James Madison from George W. Erving, 30 November 1801 (Abstract)
From: Erving, George W.
To: Madison, James


30 November 1801, American Consulate, London. No. 5. Encloses incomplete accounts of proctors for claims cases showing large amounts still due to them. Reports that Slade threatens to resign if not paid, though he has made this threat before. Also encloses duplicates of two of the statements sent in his letter of 31 Oct. Believes that in the statement of awards from the commissioners he may have overestimated cost of prosecuting claims. The number of cases and their average cost proved to be lower than he had allowed for. Argues that the amount likely to be recovered under article 7 [of the Jay treaty] will not begin to approach the loss of interest on the claims and the actual expenses to be paid. Calculates a balance of $78,859 remaining after covering costs and interest, and this will “not pay quite half the Salaries of Commissione⟨rs⟩ & agents.” In a 25 Dec. postscript, notes receipt of the acts of the Sixth Congress, which were, contrary to instructions, sent through the post office by the captain who transported them, resulting in a charge of £10.
 

   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 5 pp.; marked “Copy”; partly in a clerk’s hand. Surviving enclosures are a statement of “Proctors in a/c with United States,” 25 Nov. 1801 (1 p.), and a duplicate statement of moneys received on decrees in the court of appeals (2 pp.).


   A full transcription of this document has been added to the digital edition.
